Citation Nr: 0314730	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, to include 
migraines.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied the veteran's December 2000 request 
to reopen a previously denied claim for service connection 
for headaches.  In a February 2003 decision, the Board 
reopened the claim.  The Board took actions to obtain 
additional evidence relevant to the claim for service 
connection.  Additional evidence has been obtained, and that 
claim is now ready for appellate review.

The Board undertook additional development of evidence 
relevant to the claim on appeal pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  That regulation 
was invalidated by the United States Court of Appeals of the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The VA General Counsel, in a precedent opinion, held that the 
Federal Circuit's decision in the Disabled American Veterans 
case does not prohibit the Board from developing evidence in 
a case on appeal before the Board, provided that the Board 
does not adjudicate the claim based on any new evidence it 
obtains unless the claimant waives initial consideration of 
such evidence by first-tier adjudicators in the Veterans 
Benefits Administration (VBA).  VAOPCCPREC 1-2003 (2003).

In this case, the additional evidence obtained, combined with 
the evidence previously of record, supports a grant of the 
claim.  The Board concludes that the veteran will not be 
prejudiced by the issuance of a favorable decision on the 
appeal without referral to VBA adjudicators.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran has had recurrent severe headaches, diagnosed 
as migraines, during and since active service.


CONCLUSION OF LAW

Recurrent migraine headaches were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The evidence currently assembled supports a grant of the 
veteran's claim for service connection for headaches.  
Therefore, no additional VA action is necessary to assist the 
veteran in obtaining evidence or to notify the veteran about 
efforts to obtain evidence.  See 38 U.S.C.A. § 5103A(a)(2) 
(VA not required to provide assistance where there is no 
reasonable possibility that the assistance would aid in 
substantiating the claim).

II.  Service Connection for Headaches

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's service medical records show consultations in 
1967 for headaches, considered to possibly be migraine 
headaches.  At that time, the veteran reported a history of 
headaches since 1961 with recent worsening.

Private medical records from 1981 reflect the veteran's 
reports of headaches.  In a May 1985 neurology consultation, 
the veteran reported a long history of headaches with 
symptomatic periods in service, in 1981, and in 1985.  The 
examiner found a high likelihood of cluster migraines.  In 
1989, the veteran reported a history of migraines.

In December 2000, the veteran wrote that he had migraines 
that had begun during his service.  In 2002, members of the 
veteran's family wrote that the veteran had been suffering 
with migraines since the late 1960s.  On VA examination in 
March 2002, the veteran reported a 35-year history of 
headaches.  The examiner noted the veteran's description of 
the characteristics and frequency of the headaches.  The 
diagnosis was cluster headaches.

On VA examination in May 2003, the veteran reported that his 
first severe headaches were in 1967.  He indicated that 
severe headaches currently occurred several times per month.  
The examiner's diagnosis was classic simple migraines.  The 
examiner opined, "It is as likely as not that his headaches 
started at the time of his military service consistent with 
the classic age of onset of migraines."

While there is some history of headaches prior to service, 
the most recent VA examiner reviewed these records in 
concluding that the current migraines began in service.   
Other history provided by the veteran and his relatives, and 
the conclusions of caregivers are to the effect that the 
present recurrent migraines began during the veteran's active 
service.  Therefore, the Board finds that the evidence is in 
favor of the grant of service connection for migraines.


ORDER

Entitlement to service connection for migraines is granted.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

